Citation Nr: 0516628	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), claimed as due to Agent Orange 
exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a decision 
review officer sitting at the RO.  Such a hearing was 
scheduled for May 2003.  Prior to the scheduled hearing, the 
veteran contacted the RO and indicated that he wished to 
cancel such hearing.  Therefore, the request for a hearing 
will be considered to have been withdrawn and his claim will 
thus be adjudicated without further delay based upon all the 
evidence presently of record.

In April 2004, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran served in the Republic of Vietnam.

3.  COPD was not present during the veteran's active service, 
and is not otherwise related to service including as a result 
of exposure to Agent Orange.


CONCLUSION OF LAW

COPD was not incurred or aggravated in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2002 and May 2004.  Since these letters fully provided notice 
of elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the May 2003 SOC and the February 2005 
supplemental SOC (SSOC), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
February 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's May 2004 letter contained a request that the veteran 
notify VA of any additional evidence concerning the appeal, 
not already of record, that pertains to the claim.  There is 
no allegation from the veteran that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, October 
2002 notice was given to the veteran prior to the December 
2002 rating decision that initially denied the veteran's 
claim, therefore the timing of the notice was proper.

The claims folder contains service medical records and VA 
medical evidence.  The veteran was afforded an agent orange 
examination for VA purposes in June 2003.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection claim for COPD, claimed as due to agent 
orange exposure 

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, service 
medical records, his contentions, and VA medical evidence.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  In this case, the veteran's DD-214 indicates that 
he served in the United States Army and had 1 year of foreign 
service.  The veteran was awarded various medals, including 
the Vietnam Campaign Medal with device, the Vietnam Service 
Medal with 2 bronze stars, and the Combat Infantryman Badge.  
Accordingly, the Board concedes that the veteran has the 
requisite service and exposure to herbicides during his 
service in Vietnam is presumed.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Board notes that COPD is not a disability recognized by 
the Secretary as warranting a presumption of service 
connection.  38 C.F.R. § 3.309(e).  VA, under the authority 
of the Agent Orange Act of 1991, has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for respiratory disorders, other than 
certain respiratory cancers.  See 64 Fed. Reg. 59232 
(November 2, 1999).  Accordingly, the Board finds that the 
veteran's claim for presumptive service connection for COPD 
based on Agent Orange exposure is not warranted.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

There is no medical evidence of record suggesting that direct 
service connection is warranted on the theory that the 
veteran's COPD developed during his military service.  The 
veteran's service medical records, including the March 1969 
separation examination report, are negative for treatment or 
diagnosis of COPD.  A diagnosis of "probable COPD" was 
first rendered in April 2001; and COPD was later confirmed by 
a pulmonary function test conducted in 2002, more than three 
decades following service.  Further, the competent evidence 
fails to show a nexus between the veteran's COPD and service.  
Based on studies reviewed by the National Academy of 
Sciences, the notice in the Federal Register indicates that 
"on the basis of all evidence available, the Secretary has 
found that the credible evidence against an association 
between respiratory disorders (other than certain respiratory 
cancers) and herbicide exposure outweighs the credible 
evidence for such an association, and he has determined that 
a positive association does not exist."  Id., see also 67 
Fed. Reg. 42600 (2002).  VA medical evidence of record 
attributes the veteran's COPD to his long-standing history of 
tobacco use (see April 2001 treatment record and June 2003 
Agent Orange examination report).  While the veteran has not 
claimed service connection for COPD based on in-service 
tobacco use, the Board notes that recently passed legislation 
prohibits an award of service connection for death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  See 38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2004).  This section applies 
only to claims filed after June 9, 1998, it defines tobacco 
products to include cigarettes.  38 C.F.R. § 3.300(a) (2004).

While the veteran believes that his COPD was caused by Agent 
Orange exposure in service, the question of whether exposure 
many years earlier caused such disability is medical in 
nature and requires evidence from a physician or other 
competent medical source.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board notes that his opinion as to 
medical matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  Id.

In summary, the Board concludes that there is no basis to 
establish a link between the veteran's COPD and military 
service, to include any Agent Orange exposure therein.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for COPD, and the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


